COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                       NO.  2-09-321-CV
 
 
SHEREKHAN LAMAR EVANS
A/K/A                                        APPELLANT
SHON EVANS
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
           FROM
THE 297TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




Sherekhan
Lamar Evans a/k/a Shon Evans filed a notice of appeal from a July 28, 2009 AInterlocutory
Default Judgment.@ 
It appears that the trial court has not signed a final judgment or
appealable interlocutory order.  On
September 30, 2009, we notified Appellant that unless he or any other party
desiring to continue the appeal filed a response by October 12, 2009, showing
grounds for continuing the appeal, we would dismiss the appeal.  Appellant did not file a response, and we
have not received a response from any other party.
A party
may appeal only from a final judgment or an interlocutory order specifically
made appealable by statute or rule.  Lehmann
v. Har-Con Corp., 39 S.W.3d 191, 195 & n.12 (Tex. 2001); see, e.g.,
Tex. Civ. Prac. & Rem. Code Ann. ' 51.014
(Vernon Supp. 2009) (listing appealable interlocutory orders).  Because the trial court has not signed a
final judgment or appealable interlocutory order, we dismiss the appeal for
want of jurisdiction.  See Tex. R.
App. P. 42.3(a), 43.2(f).
PER CURIAM
 
PANEL:  GARDNER, WALKER, and
MCCOY, JJ.
 
DELIVERED:  December 3, 2009




[1]See Tex. R. App. P. 47.4.